BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                No. 06-16-00077-CV

                       In re Commitment of Billy Dean Price



       (No. CV-16-42488 IN 336TH DISTRICT COURT OF FANNIN COUNTY)


TYPE OF FEE                 CHARGES         PAID        BY
MOTION FEE                         $15.00   INDIGENT    BILLY PRICE
MOTION FEE                         $10.00   INDIGENT    BILLY PRICE
REPORTER'S RECORD               $4,353.00   INDIGENT    BILLY PRICE
CLERK'S RECORD                      $0.00   INDIGENT    BILLY PRICE
FILING                           $205.00    INDIGENT    BILLY PRICE


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                       IN TESTIMONY WHEREOF,
                                                       witness my hand and the Seal of
                                                       the COURT OF APPEALS for
                                                       the Sixth District of Texas, this
                                                       May 18, 2018.

                                                       DEBRA AUTREY, CLERK


                                                       By ___________________________
                                                                               Deputy